Castillo v Victoria Secret Stores, LLC (2022 NY Slip Op 01236)





Castillo v Victoria Secret Stores, LLC


2022 NY Slip Op 01236


Decided on February 24, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: February 24, 2022

Before: Acosta, P.J., Kapnick, Friedman, Singh, Pitt, JJ. 


Index No. 154663/20 Appeal No. 15373 Case No. 2021-01117 

[*1]Janelle Castillo, Plaintiff-Respondent,
vVictoria Secret Stores, LLC, Defendant-Appellant.


Porzio, Bromberg & Newman, P.C., New York (Gary M. Fellner of counsel), for appellant.
Virginia & Ambinder, LLP, New York (LaDonna M. Lusher of counsel), for respondent.

Order, Supreme Court, New York County (Louis L. Nock, J.), entered on or about January 29, 2021, which denied defendant's motion for an order compelling plaintiff to respond to its CPLR 3017(c) demand for a statement of damages and for related relief, unanimously affirmed, without costs.
Plaintiff commenced this action against defendant, her former employer, alleging that defendant violated the New York State Human Rights Law and New York City Human Rights Law when it discriminated and retaliated against her based on her actual or perceived disability, stemming from a workplace injury, and her requests for reasonable accommodations. Plaintiff alleged, among other things, that "[d]efendant's unlawful actions . . . resulted in significant physical and emotional distress for [her], including increased headaches, migraines, dizziness, weakness, fatigue, nausea, distress, anxiety, stress, and embarrassment."
The parties dispute whether CPLR 3017(c), which applies to "[p]ersonal injury or wrongful death actions," i.e."action[s] to recover damages for personal injuries or wrongful death," applies to this action. Supreme Court correctly determined that it does not (see Margerum v City of Buffalo, 24 NY3d 721, 730 [2015]).
We have considered defendant's remaining arguments and find them unavailing.THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: February 24, 2022